DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, (“RCE”) including the fee set forth in 37 CFR 1.17(e), was filed on 06/14/2022 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered. 
Response to Amendment
This action is in response to the amendment filed with the RCE on 06/14/2022 from which Claims 1-18 are pending of which claims 1 and 3 were amended.  Claims 5-18 are withdrawn.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 06/14/2022.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0171456, Fadeev et al. (hereinafter “Fadeev”) in view of the article entitled “Highly Flexible And Optical Transparent 6F-PI/TiO2 Optical Hybrid Films With Tunable Refractive Index And Excellent Thermal Stability”, Guey-Sheng Liou et al., www.rsc.org/materials | Journal of Materials Chemistry, J. Mater. Chem., 20, 531–536, 2010, (hereinafter “Liou”) further in view of U.S. 2009/0087646, Sirejacob, hereinafter “Sirejacob”).         
Regarding Claims 1 and 4 Fadeev discloses in the entire document, particularly in the abstract and ¶s 0003, 006-007, 0011-0019, 0068-0071, 0075-0076, 0082-0084, 0137 Figs. 1-3 and claims, low-friction coatings and glass articles with low-friction coatings like pharmaceutical packages, where a coated glass article may include a glass body comprising a first surface and a low-friction coating positioned on at least a portion of the first surface of the glass body.  The low-friction, like a lubricant, coating may include a polymer chemical composition.  The coated glass article may be thermally stable at a temperature of at least about 260ºC. for 30 minutes, and the low-friction coating may have a mass loss of less than about 5% of its mass when heated from a temperature of 150 to 350 ºC. at a ramp rate of about 10 ºC./minute.  
From ¶s 0006-0007 and 0068 the pharmaceutical glass has the low-friction coating for the thermally stabile coated glass on the outer surface of the glass container that is processable on a pharmaceutical filling line where the high processing speeds utilized in the manufacture and filling of glass pharmaceutical packages may result in mechanical damage on the surface of the package, such as abrasions, as the packages come into contact with processing equipment, handling equipment, and/or other package {reading on coating positioned on exterior surface of a pharmaceutical primary glass container as for pending Claim 1}.  From ¶s 0012-0019, 0069-0071, 0076 the low-friction coating may generally comprise a coupling agent, such as a silane, a hydrolysate thereof, or an oligomer thereof, and a polymer chemical composition, such as a polyimide.  In some embodiments, the coupling agent may be disposed in a coupling agent layer positioned on the surface of the glass article and the polymer chemical composition may be disposed in a polymer layer positioned on the coupling agent layer.  For example the low friction coating may include at least two layers, such as, the polymer layer, interface layer, and/or coupling agent layer.  In other embodiments, the coupling agent and the polymer chemical composition may be mixed in a single layer {reading on pending Claim 4}.  The low-friction coating may be applied to a surface of a glass article, such as a container that may be used as a pharmaceutical package. The low-friction coating may provide advantageous properties to the coated glass article such as a reduced coefficient of friction and increased damage resistance.  The reduced coefficient of friction may impart improved strength and durability to the glass article by mitigating frictive damage to the glass. Further, the low-friction coating may maintain the aforementioned improved strength and durability characteristics following exposure to elevated temperatures and other conditions, such as those experienced during packaging and pre-packaging steps utilized in packaging pharmaceuticals, such as, for example, depyrogentation, autoclaving and the like.  Accordingly, the low-friction coatings and glass articles with the low-friction coating are thermally stable.  From ¶s 0011-0019, 0082-0084 and 0155 forming the coupling agent from combinations of different chemical compositions, particularly combinations of silane chemical compositions, may improve the thermal stability of the low-friction coating.  For example, it has been found that combinations of aromatic silanes and aliphatic silanes, improve the thermal stability of the low-friction coating, thereby producing a coating which retains its the mechanical properties, such as coefficient of friction and adhesion performance following a heat treatment at elevated temperatures.  A first silane chemical composition, second silane chemical composition, or both, may be aromatic chemical compositions containing one or more six-carbon rings characteristic of the benzene series and related organic moieties.  The aromatic silane chemical composition may be an alkoxysilane such as, but not limited to, a dialkoxysilane chemical composition, hydrolysate thereof, or oligomer thereof, or a trialkoxysilane chemical composition, hydrolysate thereof, or oligomer thereof, for example the aromatic silane may comprise an amine moiety, and may be an alkoxysilane comprising an amine moiety, such as aminophenyl, 3-(m-aminophenoxy) propyl, or (chloromethy) phenyl substituted alkoxy, acyloxy, halogen, or amino silanes {aliphatic and aromatic reading on organic portions for the low friction or lubricating property as in pending Claim 1}. Accordingly, in one embodiment the coupling agent comprises a combination of aromatic and aliphatic silanes. The coated glass article is considered to be thermally stable if the coated glass article meets both a coefficient of friction standard and a horizontal compression strength standard after heating to the specified temperature and remaining at that temperature for the specified time.  If the coefficient of friction of a second coated glass article contacting a first coated glass article is less than 0.7 and the surface of the glass of the second glass article in the abraded (i.e. a “scratch”) area does not have any observable damage, then the coefficient of friction standard is met for purposes of determining the thermal stability of the low friction coating.  The term "observable damage," as used herein means that the surface of the glass in the abraded area of the glass article contains less than six glass checks per 0.5 cm of length of the abraded area when observed with a Nomarski or differential interference contrast (DIC) spectroscopy microscope at a magnification of 100 times with LED or halogen light sources.  From ¶ 0093 the low friction coating has the polymer chemical composition that is thermally stable polymer like polyimide.   
From ¶ 0075 the low-friction coating applied to the glass body  may have a thickness of less than about 100 µm or even less than or equal to about 1 µm.  In some embodiments, the thickness of the low-friction coating may be less than or equal to about 100 nm thick and even less than about 50 nm, or less than about 25 nm thick {reading on a coating thickness of less than 50 nm of pending Claim 1}.  In some embodiments, the low-friction coating may not be of uniform thickness over the entirety of the glass body.  In some embodiments, the low-friction coating may have a non-uniform thickness.  For example, the coating thickness may be varied over different regions of a coated glass container, which may promote protection in a selected region.  For a coating of at least two layers each layer may have a thickness of less than about 100 µm or even less than or equal to about 1 µm, . In some embodiments, the thickness of each layer may be less than or equal to about 50 nm, or even less than about 25 nm thick.  
However Fadeev does not expressly disclose whether an inorganic portion providing thermal stability.  
Liou discloses as does Fadeev a thermally stable film with polyimide as disclosed in the abstract polyimidenanocrystalline titania hybrid optical films with a relatively high titania content (up to 50 wt%) (See Scheme 1) and thickness (20–30 mm) from a soluble polyimide 6F-poly(p-hydroxy-imide) (6FPI). The introduction of bulky CF3 groups into polyimide backbones enhanced both solubility and optical transparency.  Furthermore, the attachment of hydroxyl groups provided the organic–inorganic bonding and resulted in homogeneous hybrid solutions by controlling the mole ratio of titanium butoxide: hydroxyl groups. AFM, SEM, TEM, and XRD results indicated the formation of well-dispersed nanocrystalline-titania. The flexible hybrid films revealed excellent optical transparency in the visible range, good surface planarity, high thermally dimensional stability, and tunable refractive index.  Liou discloses at page 532, left col. 2nd full ¶ and Fig. 3 the hybrid film on a glass substrate at a thickness of 20-25 µm.  For film preparation, the above precursor solution was diluted by DMAc and cast onto glass plate.  From Fig. 7 6FPI hybrid (a) thin films had a thickness of 150–650 nm.   
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Fadeev discloses the polyimide with a purpose of having thermal stability for a coating on glass and Liou discloses the having a polyimidenanocrystalline titania hybrid optical films with a relatively high titania content with homogeneous hybrid solutions by controlling the mole ratio of titanium butoxide: hydroxyl groups for the purpose of excellent thermal stability for the film on glass.  From this similarity of purpose one skilled in the art would substitute or combine the polyimidenanocrystalline titania hybrid optical films with a relatively high titania content with homogeneous hybrid solutions by controlling the mole ratio of titanium butoxide for or with the polyimide of Fadeev {reading on at least one inorganic portion conferring thermal stability for pending Claim 1 for a low friction coating with a thickness of less than 50 nm and given Liou has thin films in a nanometer range, 150 to 650 nm, and Fadeev has the coating thickness of less than 1 µm even to less than 100 nm and less than 50 nm, the Liou nm thin film could also be used in the coating of Fadeev at less than 1 µm to even less than 50 nm as in the Fadeev coating}.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Fadeev to have a low-friction coating at a thickness of less than 1 µm to even less than 50 nm on the outer surface of pharmaceutical primary glass containers with the low-friction coating of aliphatic and/or aromatic silane and polyimide with thermal stability and decreased scratches from the low-friction coating, where the polyimide (“PI”) nanocrystalline titania hybrid optical films with a relatively high titania content with homogeneous hybrid solutions of controlled mole ratio of titanium butoxide and hydroxide from Liou at a nm thickness as in Fadeev with the purpose of having excellent thermal stability on glass is combined with or substituted for the PI of Fadeev also having a purpose of having thermal stability on glass as an inorganic portion of the low-friction coating from the titanium butoxide with PI of Liou.  The motivation for the combination is to have excellent thermal stability of a film on glass as for pending Claims 1 and 4.  Furthermore the combination of Liou with Fadeev has a reasonable expectation of success to one skilled in the art because both Liou and Fadeev have PI for thermal stability of a coating film on glass.  
However Fadeev as modified by Liou does not expressly disclose an organic portion comprising fluorosilane of the low-friction coating conferring lubricating and anti-scratch properties.   
Sirejacob is directed as is Fadeev as modified to coated pharmaceutical glass containers with abrasion resistance as disclosed in the abstract and at ¶s 0017, 0019, 0029-0035, 0050 0085, 0142 of a siliceous substrate such as glass bottles, vials, tubes, syringes, etc., having at least a portion of a face which is coated with a water-repellent fluoro silane layer substantially equally distributed at a fluoro silane coating rate comprised between 2 mg/m2 and 30 mg/m2 for a thickness of no greater than 1000 Angstroms {i.e. 100 nm}.  The glass bottles, vials, tubes, or syringes having at least the inner face provided with a fluoro layer and preferably also the outer face provided with a fluoro layer, so that the washing and/or the sterilisation is easier, and where the said bottles, vials and tubes being advantageously closed by means of a stopper (for example a rubber stopper).  
A composition for treating the glass substrate has at least 99.5% by weight of said composition consisting of: from 0.0005% by weight to 0.01% by weight, advantageously from 0.0008 to 0.008% by weight of fluoro silane selected from the group consisting of substantially water insoluble fluoro silanes and mixtures thereof; possibly, but preferably at least 0.01% by weight of a fluoro solvent system, said amount of fluoro solvent system being at least sufficient for solubilizing completely said fluoro silane selected from the group consisting of substantially water insoluble fluoro silanes and mixtures thereof, at least 50% by weight of an alcohol system selected from the group consisting of C1 to C4 alcohols, C1 to C4 dialcohols and mixtures thereof, less than 0.1% by weight acid system whereby the acid system is adapted for ensuring a pH of less than 2, preferably less than 1, such as comprised between 0.2 and 1, for the ready-to-use.  The composition is sufficiently stable, so that large quantity can be prepared for example for a day consumption in a factory.  The stable composition is suitable for improving the properties of the fluoro silane layer, especially the mechanical properties thereof, in particular to improve the abrasion resistance.  
From ¶ 0050 the composition can comprise some amino silane, such as amino alkyl silane or amino propyl alkoxy silane, in particular some amino silane used for the preparation of the fluoro silane or the fluorinated polyether silane.  From ¶s 0056- 0058 the fluorosilane is a fluoro silane selected from the group consisting of fluorinated polyether silanes (such as disclosed in WO 02/30848) of the formula:  Rf1-[-Q-SiY3-xR1x]y, wherein Rf1 represents a monovalent or divalent polyfluoropolyether group, Q represents an organic divalent linking group, R1 represents a C1-C4 alkyl group, Y represents a hydrolysable group, x is 0 or 1 and y is 1 or 2; and mixtures thereof {i.e. reading on organic portion for the pending claims}.  The fluorosilane can also be a reaction product of a fluorosilane ether/polyethers with amino silanes or chlorosilane, provided that said reaction product is at least a substantially water insoluble fluoro silanes, functionalized fluoro silanes. The fluoro silanes can for example have one or more amino group and/or one or more chlorine atoms.  From ¶ 0181 the layer has the following characteristics: abrasion resistance, low friction coefficient, clear and transparent appearance, light transmission equivalent to the light transmission of the glass plate before coating.  
As indicated above in “c” in accordance with MPEP § 2144.06 it is prima facie obvious to substitute equivalents or in the alternative in accordance with MPEP § 2144.06 it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, here Fadeev as modified has a low-friction coating with thermal stability of aliphatic or aromatic silanes including amino silane of pharmaceutical glass containers for the purpose of minimizing scratches or abrasion and Sirejacob has fluorosilanes with aminosilanes in a coating for glass vials and syringes {pharmaceutical} glass for minimizing abrasion.  Given the similar purpose the fluorosilane of Sirejacob can be substituted for an aliphatic silane or combined with aliphatic or aromatic silane of Fadeev as modified.    
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Fadeev as modified to have a low-friction coating on the outer surface of pharmaceutical primary glass containers with the low-friction coating of aliphatic and/or aromatic silane and polyimide with thermal stability and decreased scratches from the low-friction coating, with the polyimide (“PI”) nanocrystalline titania hybrid optical films with a relatively high titania content with homogeneous hybrid solutions of controlled mole ratio of titanium butoxide and hydroxide at a coating thickness of less than 50 nm, as afore-described, where from Sirejacob with the purpose of having fewer scratches or abrasions on glass vials and syringes (pharmaceutical glass containers) fluorosilane is combined with or substituted for aliphatic or aromatic silane of Fadeev as modified also having a purpose of having fewer scratches or abrasions on pharmaceutical glass as an organic portion of the low-friction coating of Fadeev as modified in a single layer at a thickness of less than 50 nm given the thickness of fluorosilane of Sirejacob is not greater than 100 nm. , overlapping less than 50 nm. for pending Claims 1 and 4.  The motivation for the combination of Sirejacob with Fadeev is to have abrasion resistance and low friction coefficient, i.e. lubricity, as for Claims 1 and 4.  Furthermore the combination of Sirejacob with Fadeev as modified has a reasonable expectation of success to one skilled in the art because both Sirejacob and Fadeev have aliphatic silanes including aminosilanes for abrasion resistance of coated pharmaceutical glass containers.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fadeev in view of Liou further in view of Sirejacob and further in view of U.S. 2014/0287248, Flynn et al. (hereinafter “Flynn”).   
For Claim 2 Fadeev in view of Liou further in view of Sirejacob is applied as to Claim 1, however Fadeev as modified does not expressly disclose the fluorosilane is a perfluoro-polyether fluorosilane.    
Flynn is directed as is Fadeev as modified to a coating composition disclosed in the abstract and at ¶s 0017-0020 and 0072-0074 as fluorinated coatings having a lubricious additive, articles with the fluorinated coatings, and methods of making articles with the fluorinated coatings are provided.  More specifically, the fluorinated coatings are prepared from a curable coating composition that includes both a fluorinated silane and a fluorinated polyether oil.  The curable coating composition is typically applied adjacent to a siliceous substrate {i.e. inorganic} and then cured. The resulting cured articles can have an outer surface that has a good tactile response, that is abrasion resistant, that is easy to clean, {i.e. such as anti-graffiti} or a combination thereof.  
From ¶s 0017- 0020 the curable coating compositions include both a fluorinated silane and a fluorinated polyether. The fluorinated silane is of Formula (I).  F(CF(CF3)CF2O)nCF(CF3)--CH2O--CH2CH2C- H2-L-Si(R1)3-x(R2)x (I).  The fluorinated silane has a perfluoropolyether group of formula F(CF(CF3)CF2O)nCF(CF3)--. The perfluoropolyether group has multiple branched hexafluoropropylene oxide --(CF(CF3)CF2O)--groups.  From ¶ 0072-0074 the articles having a cured coating composition often have improved abrasion resistance compared to the uncoated siliceous substrate, provide a good tactile response such as a finger can slide over the surface of the articles easily, which is particularly desirable when the article is used in electronic displays such in touch screens, and provide an easy to clean surface. 
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to substitute or combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  Here Fadeev in view of Liou further in view of Sirejacob has coatings with organosilanes with fluorinated polyether(s) for the purpose of a coating with low coefficient of friction and thermal stability with abrasion resistance.  Flynn has fluorinated coatings having lubricous additive with fluorinated silane having a perfluoropolyether group for the purpose of easy cleaning, abrasion resistance and slidability {i.e. lubriciousness} for a finger across a coated surface.  Given these similar purposes the fluorinated silane having a perfluoropolyether group can be combined with or substituted for the organosilane and fluorinated polyethers of Fadeev as modified.     
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Fadeev as modified to have a low-friction coating on the outer surface of pharmaceutical primary glass containers with the low-friction coating of aliphatic and/or aromatic silane and polyimide with thermal stability and decreased scratches from the low-friction coating, with the polyimide (“PI”) nanocrystalline titania hybrid optical films with a relatively high titania content with homogeneous hybrid solutions of controlled mole ratio of titanium butoxide and hydroxide as an inorganic portion and with fluoropolyethersilane as an organic portion at a coating thickness of less than 50 nm, as afore-described for Claim 1, where from Flynn fluorinated silane having a perfluoropolyether group for fluorinated coatings having lubricous additive can be combined with or substituted for the organosilanes with fluorinated polyether(s) of Fadeev as modified motivated to have easy cleaning, abrasion resistance and slidability for a finger across a coated surface to have the coating of Claim 2.  Furthermore the combination of Flynn with Fadeev as modified has a reasonable expectation of success to one skilled in the art because both are directed to coating compositions having organosilicon compounds for polymers where the organosilicon compounds are fluorosilanes.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fadeev in view of Liou further in view of Sirejacob and further in view of U.S. 2004/0125169, Nakagawa et al. (hereinafter “Nakagawa”).    
For Claim 3 Fadeev in view of Liou further in view of Sirejacob is applied as to Claim 1, however Fadeev as modified does not expressly disclose a first layer containing said organic portion and a second layer containing said inorganic portion.      
Nakagawa is directed to a water-repellent film formed on a solid substrate {i.e. coating composition} as is Fadeev as modified with Liou and Sirejacob as disclosed in the abstract and at ¶s 0092-0097, 0100-0101 and claim 9 a water-repellent film that is formed on a solid substrate includes: a molecule (A) including at least one or more of siloxane bonding (--Si--O--) at both ends and a hydrocarbon chain in a middle part; and a molecule (B) including a fluorocarbon chain at one end and at least one or more of siloxane bonding (--Si--O--) at another end, wherein a polymer film is formed at least with the molecule (A) and the molecule (B). This polymer film forms a covalent bond with a surface of the substrate via siloxane bonding (--Si--O--), and the surface thereof is covered with fluorocarbon chains having high water repellency. Therefore, this film prevents the intrusion of alkali ions.  
From ¶s 0092-0095 a method for producing a water-repellent film on a solid substrate includes the steps of: applying a first coating solution to the substrate, followed by baking, where the first coating solution is prepared by mixing titanalkoxide, siliconalkoxide, an organic solvent, water and acidic catalyst; applying a second coating solution to the substrate, where the second coating solution is prepared by mixing a silane coupling agent having reactive functional groups at both ends and including a fluorocarbon chain in the middle part, an organic solvent, water and an acidic catalyst.  The titanalkoxide includes titanium tetraethoxide, titanium tetra normal propoxide, titanium tetra isopropoxide, titanium tetra normal butoxide, etc.  The siliconalkoxide includes tetra methoxysilane, tetra ethoxysilane, etc.  Here, the titanalkoxide generally has high reactivity, generating hydrolysis and dehydration polymerization reaction with a small amount of water, which makes the coating solution unstable. Therefore, in order to suppress the reaction of the titanalkoxide, an inhibitor is added to the coating solution.  From ¶ 0101 in the silane coupling agent in which an alkoxysilyl group is bonded only to one end of a fluorine straight-chain molecule, it is difficult to form a three-dimensional polymerized film, and the density of the film is lower than that of the film of Embodiment 1 and therefore an alkaline solution easily penetrates through the film.  However, when a ratio of silicon atoms to titanium atoms in the titanium and silicon oxide film as the first layer is in the range from 20% to 30% in terms of mols, sufficient hydroxyl groups are present so that the silane coupling agent in the second layer can be attached thereto with high density, and moreover the film has resistance against an alkaline solution.  From ¶ 0097 this method is especially effective for forming a water-repellent film on a glass.  
From claim 9 of Nakagawa water-repellent film that is formed on a solid substrate and is made up of a two-layered thin film, wherein a first-layer film contacting with the substrate is made of a mixture of a silicon oxide and a titanium oxide, a ratio of the silicon to the titanium being in the range from 10% to 30%, inclusive, in terms of mols, and a second-layer film formed on the first-layer film is a polymer film that is at least one selected from a hydrolyzate and a dehydrated polymer of a silane coupling agent comprising a fluorocarbon chain.  The foregoing has a layer with an organic of the organosilicon with fluorocarbon chain which reads on the first layer containing said organic portion because the term first is in relationship to the second layer from titanium tetra n-butoxide as a second layer between the first layer and the substrate as in Nakagawa {reading on pending claim 3}.  The titanium oxide from the titanium butoxide layer reads on the second layer as another layer containing the inorganic portion.  
From this arrangement of Nakagawa the polyimidenanocrystalline titania hybrid film with a relatively high titania content from homogeneous hybrid solutions by controlling the mole ratio of titanium butoxide: hydroxyl groups of Fadeev as modified by Liou can be one layer as in Nakagawa with silicon oxide and a titanium oxide from titanium tert-n-butoxide of Nakagawa given the same purpose as for attaching to glass substrate can be combined with the polyimidenanocrystalline titania hybrid in the film as a second layer on the exterior of the glass surface.  The fluorooranyl silanes with fluorine-containing side chains as an organic portion of Fadeev as modified with Liou further modified by Sirejacob can be another layer or a first layer combined with the polymer film that is at least one selected from a hydrolyzate and a dehydrated polymer of a silane coupling agent comprising a fluorocarbon chain from Nakagawa as another layer as in Nakagawa or a first layer over a titanium oxide from titanium tert-n-butoxide on the exterior of the glass as a second layer {respectively reading on pending Claim 3}.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Fadeev as modified to have a low-friction coating on the outer surface of pharmaceutical primary glass containers with the low-friction coating of aliphatic and/or aromatic silane and polyimide with thermal stability and decreased scratches from the low-friction coating, with the polyimide (“PI”) nanocrystalline titania hybrid optical films with a relatively high titania content with homogeneous hybrid solutions of controlled mole ratio of titanium butoxide and hydroxide as an inorganic portion and with fluoropolyethersilane as an organic portion with a coating thickness of less than 50 nm, as afore-described for Claim 1, where from Nakagawa the nanocrystalline titania hybrid film with a relatively high titania content with homogeneous hybrid solutions of controlled mole ratio of titanium butoxide and hydroxide as an inorganic portion of Fadeev as modified can be one layer, a second layer on the exterior of the glass, and the fluorooranyl silanes with fluorine-containing side chains as an organic portion can be in another layer or a first layer over the said second layer to have the coating of pending Claim 3.  The motivation for combining Nakagawa with Fadeev as modified is to provide water –repellent properties for the coating of Fadeev as modified.  Furthermore the combination of Nakagawa with Fadeev as modified has a reasonable expectation of success to one skilled in the art because both are working with a coating composition having titanium tetrabutoxide and a fluorosilanes.  
Response to Arguments
Applicant’s arguments filed 06/14/2022 have been considered and are persuasive in regards to the prior rejection of Claims 3-4 under 35 U.S.C. 112(b), but are unpersuasive regarding the rejections under 35 U.S.C. 103.   
Applicant argues that the combination of applied references fails to disclose or render obvious "A coating comprising at least an organic portion conferring lubricating and anti-scratch properties and at least an inorganic portion conferring thermal stability wherein the coating has a thickness of less than 50 nm,"  
In response Applicant has not considered or addressed the teaching of Fadeev of the thickness of the coating of less than 50 nm.  This teaching is added to the above rejection and combined with the thin film of Liou also in the nanometer range and coating layer of Sirejacob in the Angstrom range.    
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787